internal_revenue_service department of the washington dc contact person telephone number in reference to dale ep ra t3 de 19f7 index nos legend taxpayer a taxpayer b ira c trust d date e date f dear this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated and in which you request letter rulings under sec_408 following facts and representations support your ruling_request of the internal_revenue_code the taxpayer a whose date of birth was date e died on date f survived by his spouse taxpayer b attained age attained age prior to his death taxpayer a had taxpayer b has nct at his death taxpayer a owned ira c an individuasl retirement annuity which your authorized representative asserts meets the requirements of code sec_408 to his death taxpayer a named trust d as the beneficiary of his ira c taxpayers a and b were the settlors of trust d prior section dollar_figure of trust d provides in pertinent part that commencing immediately upon the decease of the first settlor all net_income of the trust shall be distributed by the trustee in monthly or other convenient installments but not less frequently than quarter-annually to the surviving settlor during his or her life section dollar_figure of trust d further provides in pertinent part that the trustee shall distribute to the surviving settlor that portion or those portions of the principal of the trust up to the whole thereof as the surviving settlor may from time to time demand in writing during the surviving settlor's lifetime and competency so long as the surviving settlor is competent no limitation shall be placed by the trustee on the surviving settlor as or the reasons for invasion of principal from the trust finally upon the surviving settlor’s taxpayer b’s death taxpayer b will have a general_power_of_appointment over the assets of trust d to either the amount of taxpayer b as trustee of trust d intends to have the at the death of taxpayer a made amounts remaining in ira c payable to trust d trust d assets taxpayer b will then demand payment of the ira c assets so that they may be contributed to an ira set up and maintained in her name ef action will take the form of trustee of ira c to the trustee of taxpayer b’s ira taxpayer b’s proposed course a direct transfer from the as income and principal beneficiary of based on the above facts and representations you through your authorized representative request the following letter rulings that ira c is not an inherited ira as that term is defined in code sec_408 d c i that taxpayer b may be treated as the distributee or payee of ira c that to the extent that the amounts standing in ira c are directly transferred to one or more iras set up and maintained in the name of taxpayer b transferred amounts will not be included in taxpayer b’s gross_income for the year in which transferred then said with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be manner provided under sec_72 in the an code sec_408 provides that sec_408 d does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b code sec_408 a i provides that section does not apply to any amount_paid or distributed d out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent that in the case of an inherited ira section part d shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c ii from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira proceeds thus pursuant to code sec_408 d sec_1_408-8 of the proposed income_tax regulations if q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary’s interest in an ira as the beneficiary’s own account a surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 b pertinent part been made by a surviving_spouse if either of the following occurs any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b or or any additional_amounts are contributed to the account to the account or annuity to which the surviving_spouse any required amounts in the account including that an election will be considered to have q a a-4 further provides in ae has rolled such amounts over as described in which are subject or deemed to be subject_to the distribution_requirements of sec_401 the a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained above q a a-6 of sec_1_408-8 of the proposed_regulations provides that if over a distribution from a qualified_plan spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 a surviving_spouse of an employee rolls such surviving q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own which a surviving_spouse makes said election a-4 does not provide the exclusive methods by which a surviving_spouse so elects q a a-4 lists actions by however q a generally if the proceeds of a decedent’s ira are payable to a_trust are made payable to the trustee of the trust and are then transferred by direction of the surviving_spouse to an ira set up and maintained in the name of the decedent‘s surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent surviving_spouse shall generally not be eligible to roll over or have transferred said distributed ira proceeds into her own ira accordingly such however in a case where a_trust is the beneficiary of a decedent’s ira and the surviving_spouse is the sole trustee of the trust as well as the income_beneficiary of the trust with the power to demand payment of all of the trust principal and the surviving_spouse as trustee requests payment of the remaining ira assets and as income principal beneficiary requests that the ira assets be transferred by means of into an ira set up and maintained in her name spouse will be treated as having received the ira proceeds from the decedent and not from the trust a trustee to trustee transfer a portion or the surviving in this case taxpayer b is the trustee of trust d and the income_beneficiary of trust d assets who also has the unlimited right to demand payment of trust d principal means of the course of action described above taxpayer b will cause the ira c assets to be transferred into an ira set up and maintained in her name under the circumstances by presented herein the service will not apply the general_rule described above therefore with respect to your ruling requests we conclude as follows that ira c is not an inherited ira as that term is defined in code sec_408 d c i that taxpayer b may be treated as the distributee or payee of ira c that to the extent that the amounts standing in ira c are directly transferred to one or more iras set up and maintained in the name of taxpayer b transferred amounts will not be included in taxpayer b's gross_income for the year in which transferred then said this ruling letter assumes that ira c is or was qualified under code sec_408 at all times relevant thereto it also assumes that the ira by taxpayer b which will hold the amounts transferred from ira c will also meet the requirements of code sec_408 at all times relevant thereto or iras to be set up this ruling is directed solely to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours slow sloan frances v manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
